DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 08/26/2021 where claims 1-2, 5, 7-15 are amended. Claims 16-20 are new claims. Claims 1-20 are pending.

3.	Applicant’s amendments, filed on 08/26/2021 regarding rejection of claims 1-20 has been entered and considered.
4.	Applicant’s arguments filed on 08/26/2021with respect to claims 1-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.


Allowable Subject Matter
5.	Claim 2, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim  2 , Licardie et al. [20080291826] discloses in para  [0055] the dynamic load balancing algorithm includes monitoring the physical links in the LAG and traffic load updating,  traffic updating includes detecting a frame drop (buffer overflow) .
And prior art Thubert discloses in para’s [0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate i.e.,  sigmoidal function,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate.

However, prior arts of records Licardie and Thubert does not teach  
updating traffic load for each path of the plurality of paths; and rebalancing, using the sigmoid function module, traffic loads based on the updated traffic load of each path, wherein the traffic loads are gradually distributed based on available capacity of each path.
Therefore, the claim 2 with their respective dependent claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



However, prior arts of records Licardie and Thubert does not teach

wherein the step of balancing includes gradually increasing the traffic load on all of the plurality of communication paths using the sigmoid function.
Therefore, the claim 10 w would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al. (US Pub: 20190260504 A1) hereinafter Philip  and further in view of Thubert et al. (US Pub: 20180115487) hereinafter Thubert
As to claim 1. Philip teaches a method for managing traffic loads between IP blocks, the method comprising: identifying a plurality of paths for propagating messages in a network-on-chip (NoC) between the two IP blocks, wherein the IP blocks includes at least an  initiator and a target; (Phillip [0016] [0039]Fig. 2b, NoC with allocated routes for various traffic flows, the load at various channels may be controlled by intelligently selecting the routes for various flows; when a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, traffic flows between a transmission side (Tx) intellectual property (IP) element and a receiving side (Rx) IP element)
finding a shortest path from the initiator to the target, using a pathfinder module, from the plurality of paths between the initiator and the target, wherein  the shortest path from the initiator to the target is an ideal route for traffic; (Phillip [0007] [0016] Dimension-order routing is a form of deterministic shortest path routing in 2-D, 2.5-D, and 3-D mesh networks; in a 3-D mesh network, one may first route along the X dimension until it reaches a router whose X-coordinate is equal to the X-coordinate of the destination router; next, message takes a turn and is routed in along Y dimension and finally takes another turn and moves along the Z dimension until the message reaches the final destination router; dimension ordered routing has minimal turn and shortest path routing i.e., idle traffic route)
and balancing, traffic loads among the plurality of paths (Phillip [0016] routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
using a sigmoid function module that introduces gradual changes in  traffic load on any one of the plurality of paths to prevent a traffic overload on other paths of  the plurality of paths.
Phillip does not explicitly teach using a sigmoid function module that introduces gradual changes in traffic load on any one of the plurality of paths to prevent a traffic overload on other paths of the plurality of paths.
Thubert teaches using a sigmoid function module that introduces gradual changes in  traffic load on any one of the plurality of paths to prevent a traffic overload on other paths of  the plurality of paths(Thubert[0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate i.e.,  sigmoidal function,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Thubert with the teaching of Philip because Thubert teaches that gradually increasing traffic load would allow to adjust as needed to compensate for changes in tunnel performance, thereby converging toward an expected transmission rate for the data stream on each tunnel.(Thubert [0045])

As to claim 8.  Philip teaches a network-on-chip (NoC) including a plurality of paths, which includes a shortest communication path between the initiator and the target, the NoC includes a plurality of communication paths between the initiator and the target Phillip [0016] [0039]Fig. 2b, NoC with allocated routes for various traffic flows, the load at various channels may be controlled by intelligently selecting the routes for various flows; when a large number of traffic flows and substantial path diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, traffic flows between a transmission side (Tx) intellectual property (IP) element and a receiving side (Rx) IP element)
wherein the plurality of communication paths are utilized to avoid a deadlock; (Philip [0016] when a large number of traffic flows and substantial path diversity is present i.e., plurality of paths,  routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
select at least one communication path from the plurality of communication paths that is  the shortest communication path from the initiator to the target; (Phillip [0007] [0016] Dimension-order routing is a form of deterministic shortest path routing in 2-D, 2.5-D, and 3-D mesh networks; in a 3-D mesh network, one may first route along the X dimension until it reaches a router whose X-coordinate is equal to the X-coordinate of the destination router; next, message takes a turn and is routed in along Y dimension and finally takes another turn and moves along the Z dimension until the message reaches the final destination router; dimension ordered routing has minimal turn and shortest path routing i.e., idle traffic route)
communication paths, including the shortest communication path (Phillip [0016] routes can be chosen such that the load on all NoC channels i.e., including shortest path, is balanced nearly uniformly, thus avoiding a single point of bottleneck)
thereby delaying a traffic overload on any one communication path of the plurality of communication paths. (Phillip [0016][0022] routes can be chosen such that the load on all NoC channels i.e., including shortest path, is balanced nearly uniformly, thus avoiding a single point of bottleneck and, when two hosts are closer to each other then transactions between these hosts can go over fewer router hops and links and the overall latency and the NoC cost can be reduced).
Philip does not explicitly teach a system comprising: an initiator for generating requests as packets of data; a target for servicing the requests by generating responses; and the NoC transports requests and responses between initiators and targets using the plurality of communication paths; memory for storing pathfinder code using a sigmoid function; and a processor in communication with the memory, the initiator, the target, and the network, wherein the processor executes the pathfinder code to: identify the plurality of communication paths between the initiator and the target through which the packets of data can travel, by gradually increasing packets of data, using the sigmoid function, on any one communication path selected from the plurality of communication paths

Thubert teaches a system comprising: an initiator for generating requests as packets of data; (Thubert [0021] Fig. 1, Client device 102 may send a request to data source device 106 through networks 104 i.e., request as packet) a target for servicing the requests by generating responses; (Thubert [0021] Fig. 1, response to receiving the request, data source device 106 may send data packets 108 to client device 102 through networks 104)
and the NoC transports requests and responses between initiators and targets using the plurality of communication paths; (Thubert [0021] Fig. 1, Client device 102 may send a request to data source device 106 through networks 104a and 104b, in response to receiving request data source device 106 send data packet 108a through path 104a and data packet 108b through path 104b,)
memory for storing pathfinder code using a sigmoid function; (Thubert [0026][0045] Fig. 2, memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and executing decreasing of transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate i.e.,  sigmoidal function i.e., pathfinder code using a sigmoid function,  and data structures associated with the embodiments described herein)
and a processor in communication with the memory, the initiator, the target, and the network, (Thubert [0025] [0026] Fig. 1, Fig. 2, network interface(s) 210 contain the mechanical, electrical, and signaling circuitry for communicating data to network(s) 104, processor 220 may comprise hardware elements or hardware logic adapted to execute the software programs and manipulate the data structures 245)
wherein the processor executes the pathfinder code to: (Thubert [0025] [0026] Fig. 1, Fig. 2, processor 220 may comprise hardware elements or hardware logic adapted to execute the software programs i.e., pathfinder code, and manipulate the data structures 245)
 identify the plurality of communication paths between the initiator and the target through which the packets of data can travel, (Thubert [0037][0039]Fig. 4, Fig. 5, 
in order to be transmitted successfully to the home device through multiple tunnels, data packets of the data stream comprise a tunnel header, data packet 500 (within stream 410) may illustratively comprise tunnel header 510, IP header 520, and payload 530; the tunnel header include tunnel information 512, identifying a defined sequence or path through a specific network from source to client)
by gradually increasing packets of data, using the sigmoid function, on any one communication path selected from the plurality of communication paths (Thubert [0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321) i.e., first path among two paths),  amount of the increase in the rate is incremental  toward the expected rate i.e.,  sigmoidal function,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Thubert with the teaching of Philip because Thubert teaches that gradually increasing traffic load would allow to adjust as needed to compensate for changes in tunnel performance, thereby converging toward an expected transmission rate for the data stream on each tunnel.(Thubert [0045])
s 4, 5, 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert and further in view of Xue (US Pub: 9184998 B2) hereinafter Xue 

As to claim 4 the combination of Philip and Thubert specifically Thubert teaches using the sigmoid function module (Thubert [0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321)), amount of the increase in the rate is incremental toward the expected rate i.e., sigmoidal function
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Thubert with the teaching of Philip because Thubert teaches that gradually increasing traffic load would allow to adjust as needed to compensate for changes in tunnel performance, thereby converging toward an expected transmission rate for the data stream on each tunnel.(Thubert [0045])
the combination of Philip and Thubert does not teach further comprising updating, traffic load for each of the plurality of paths as traffic progresses toward the target to generate a plurality of updated paths with an updated traffic load for each updated path. 
Xue teaches further comprising updating, traffic load for each of the plurality of paths as traffic progresses toward the target to generate a plurality of updated paths with an updated traffic load for each updated path  (Xue [column 17] lines 27-40 Fig. 7,  [column 17]lines 53-58, Fig. 8, first hybrid device determines all paths from the first interface of first hybrid device to the destination hybrid device;  network condition that prompt a path update is a change in link metrics or a traffic condition, when a change in link metrics or traffic condition is detected, a path update may be triggered for load balancing, during the runtime of each hybrid device HD, the HD continuously monitors the condition of its interface and measures the local link metrics information periodically, based on the measured link metrics values, a link may be identified as congested or saturated. At 780, if a link is congested or saturated, then at 785 a process to select candidate streams for path update is initiated, a path update procedure to move or redirect one or more selected candidate streams is initiated)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Philip and Thubert because Xue teaches that evenly dividing the communication load over multiple paths would allow hybrid devices to implement protocols to improve network performance.(Xue [column 5] lines 55-60)

As to claim 5 the combination of Philip, Thubert and Xue specifically Xue teaches
further comprising balancing traffic load among the plurality of updated paths. (Xue [column 19] lines 27-25, Fig. 10, a path update may be prompted to load balance as a result of a change in link metrics or traffic condition, a logic is used to identify a load balance requirement and select candidate streams to update paths in response to the load balance requirement)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Philip and Thubert because Xue teaches that evenly dividing the communication load 

As to claim 12 the combination of Kumar and Thubert does not teach wherein data traffic on each of the plurality of communication paths is determined to generate an updated communication path traffic load for each of the plurality of communication paths 
Xue teaches wherein data traffic on each of the plurality of communication paths is determined to generate an updated communication path traffic load for each of the plurality of communication paths (Xue [column 17] lines 27-40 Fig. 7,  [column 17]lines 53-58, Fig. 8, first hybrid device determines all paths from the first interface of first hybrid device to the destination hybrid device;  network condition that prompt a path update is a change in link metrics or a traffic condition, when a change in link metrics or traffic condition is detected, a path update may be triggered for load balancing, during the runtime of each hybrid device HD, the HD continuously monitors the condition of its interface and measures the local link metrics information periodically, based on the measured link metrics values, a link may be identified as congested or saturated. At 780, if a link is congested or saturated, then at 785 a process to select candidate streams for path update is initiated, a path update procedure to move or redirect one or more selected candidate streams is initiated)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Philip and Thubert because Xue teaches that evenly dividing the communication load over multiple paths would allow hybrid devices to implement protocols to improve network performance.(Xue [column 5] lines 55-60)
As to claim 13 the combination of Philip and Thubert specifically Kumar teaches 
 further comprising distributing traffic load among the plurality of communication paths  and thereby avoiding a traffic overload on any communication path (Kumar [0017] routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
Philip does not explicitly teach by gradually increasing traffic load on any given communication path based on the update path traffic load for each path of the plurality of communication paths 
Thubert teaches by gradually increasing traffic load on any given communication path based on the update path traffic load for each path of the plurality of communication paths   (Thubert[0044] [0045] Fig. 1, Fig. 7A, Fig. 7B, the splitting device may also correspondingly decrease the transmission rate through the other tunnel (e.g., tunnel 1, (321)),  amount of the increase in the rate is incremental i.e. Gradually increase,  toward the expected rate i.e.,  sigmoidal function,  and may be based on a configured rate of return (e.g., a slow or a rapid return) to the expected rate, that is, continuing until the tunnels equally share the data load  or otherwise reach their "fair share" at their expected rate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Thubert with the teaching of Philip because Thubert teaches that gradually increasing traffic load would allow to adjust as needed to compensate for changes in tunnel performance, thereby converging toward an expected transmission rate for the data stream on each tunnel. (Thubert [0045])
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert , Xue and further in view of Kumar et al  (US Pub: US 20140211622 A1) hereinafter Kumar 

As to claim 14 the combination of Philip Thubert and Xue, does not teach further comprising uniformly distributing traffic load among the plurality of communication paths based on the updated communication path traffic load such that only some communication paths selected from the plurality of paths receive additional traffic load based on the updated communication path traffic load.

Kumar teaches further comprising uniformly distributing traffic load among the plurality of communication paths based on the updated communication path traffic load (Kumar [0036] in order to avoid traffic congestion on the avoid system flows may be routed in a load balanced manner using different routes so that all links in the NoC experience a substantially uniform load)
 such that only some communication paths selected from the plurality of paths receive additional traffic load based on the updated communication path traffic load. (Kumar [0045] [0048] Fig. 5, Fig. 6,  all candidate routes in all NoC layers are examined for the flow and selected based on a load balancing configuration; subsequently in step 501, the flow is assigned to all channels of the selected route in the selected NoC layer and the route is configured in the NoC layer between the source and destination nodes if it is was not configured earlier; 602, the chosen route is configured in the chosen NoC layer if it is not already configured, and the channel loads are updated i.e., path updated).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Philip, Thubert, Xue because Kumar teaches that updating communication paths would optimize that would fully utilize existing channels o thus reducing the number of NoC layers needed to map all traffic flows in the system. (Kumar [0049])

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert, Xue and Lin 

As to claim 6 the combination of Philip Thubert and Xue does not explicitly teach further comprising selecting at least one updated path from the plurality of updated paths, such that the selected at least one updated path is an updated shortest path from the initiator to the target.
Lin teaches further comprising selecting at least one updated path from the plurality of updated paths, such that the selected at least one updated path is an updated shortest path from the initiator to the target. (Lin  [0020][0108] Fig. 8, the super controller 112 may select one or more of the paths identified in the updated message (e.g., an update message comprising path information to a super controller, the path information being for one or more parallel paths having a common wavelength from a source to a destination) , the super controller 112 receives the set of viable paths and the set of parallel paths from the domain controller 120 and determines whether to select a path based on a network constraint,  network constraint may be, for example, minimizing latency or maximizing throughput, based on the network constraint, the super controller 112 may determine that a shortest path with the least latency should be selected or that a set of parallel paths with the maximum throughput should be selected.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lin with the teaching of Philip, Thubert and Xue because Lin teaches that determining shortest path having least latency would allow super controller to verify the path free of optical impairments. (Lin [abstract, 0085])
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip , Thubert,  and further in view of Zhang et al. (US Pub: 20130258847) hereinafter Zhang 

As to claim 7   the combination of Philip, Thubert does not explicitly teach  further comprising reassigning traffic, when any one of the plurality of update paths could result in an overloaded updated positive path with a potential traffic jam, intended for the overloaded updated positive path to at least one other updated path of the plurality of updated paths.
Zhang teaches further comprising reassigning traffic, when any one of the plurality of update paths could result in an overloaded updated path with a potential traffic jam, intended for the overloaded updated positive path to at least one other updated path of the plurality of updated paths.(Zhang [0041] [0042] [0044] Fig. 1, Fig. 3, Fig. 4,  after identifying the most congested link (i.e., the bottleneck link), the controller 110 further identifies a target path that passes through the bottleneck link and carries the most traffic (block 330)when there are multiple paths that traverse link 150C, the path that carries the most traffic is the target path, that is  path P 140, which is from the ingress switch 130B to the egress switch 130G, can be the target path. after the bottleneck link is throttled according to the method 300 described above, the controller 110 receives updated flow statistics for other paths that traverse through the bottleneck link (block 410),  controller 110 predicts traffic distribution  changes for these other paths (block 420)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhang with the teaching of Philip and Thubert because Zhang teaches that determining the throttling probability of each sharing entity to the ingress switch of the target path would reduce the congestion on the bottleneck link. 
As to claim 9 the combination of Philip, Thubert does not explicitly teach wherein the shortest communication path is a least delay path for packets of data traveling to the target from the initiator.
Lin teaches wherein the shortest path is a least delay path for packets of data traveling to the target to the initiator. (Lin [0085] Fig. 1, Fig. 5A, the shortest path 503 may be a path between the source 113 and the destination 114 having the least latency on each link 124 between the nodes 115 on the shortest path 503)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lin with the teaching of Philip and Thubert because Lin teaches that determining shortest path having least latency would allow super controller to verify the path free of optical impairments. (Lin [abstract, 0085])
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip, Thubert,  and further in view of Fasolo et al. (US Pub: 20100061352) hereinafter Fasolo

As to claim 11 the combination of Philip and Thubert specifically Philip teaches wherein balanced data traffic (Philip [0016] routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck)
The combination of Philip and Thubert does not explicitly teach reduces latency and delay caused by traffic jams on any given path selected from the plurality of communication paths.
Fasolo teaches reduces latency and delay caused by traffic jams on any given path selected from the plurality of communication paths.  (Fasolo [0046][0068] each of said nodes comprising a processing unit configured to select a path among a set of possible paths  towards another of said nodes based on the number of hops and the transmission time along the possible, in order to reduce bottleneck problem, support the highest number of voice connections, a metric function can be used, which minimizes the number of hops of each path  and the delivery delay )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Fasolo with the teaching of Philip and Thubert because Fasolo teaches that reducing bottleneck using a metric function would minimizes the number of hops of each path and the delivery delay. (Fasolo [0068]).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisherd et al. (US Pub: 20120013509) hereinafter Wisherd and  Kumar 

As to claim 15. Wisherd teaches  a method for controlling traffic load distribution including a plurality of messages, the method comprising: gradually distributing the plurality of messagestraffic jam on  any one path selected from the set of paths ; (Wisherd [0031] [0039] Fig. 10, where a data load is split into 6 parts 1031, 1032, 1033, 1034, 1035, 1036, and each part is repeated twice i.e., gradually, over a total of 12 location signals of a position determination signal 1000. Even further, an object tag 110 may attempt to balance the data load by partitioning (dividing) and evenly distributing the data between locations signals transmitted over multiple frequency channels)
Philip does not explicitly teaches in a mesh network-on-chip (NoC), (controlling the gradual distribution of the plurality of message among the set of paths, so that each path of the set of paths is utilized up to near-overloaded condition;

Kumar teaches in a mesh network-on-chip (NoC) Kumar [0025] Fig. 1a, Fig. 1b, a mesh network, NoC),  controlling the gradual distribution of the plurality of message among the set of paths (Kumar [0037] a method of balancing the load at various channels in each NoC layer by automatically computing the route for various flows assigned to the NoC layers)
 so that each path of the set of paths is utilized up to near-overloaded condition; (Kumar [0017] [0036] when a large number of traffic flows and substantial path  diversity is present, routes can be chosen such that the load on all NoC channels is balanced nearly uniformly, thus avoiding a single point of bottleneck, to avoid traffic congestion on the links system flows routed in load balanced manner  using different routes so that all links in the NoC experience a substantially uniform load)
and distributing the plurality of messages  on any one path of the set of paths(Kumar [0038] available routes in the NoC layers are evaluated for the flow and selected based on a load balancing configuration)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Philip, because Kumar teaches that updating communication paths would optimize that would fully utilize existing channels o thus reducing the number of NoC layers needed to map all traffic flows in the system. (Kumar [0049])
The combination of Philip and Kumar does not explicitly teach except any path of the set of paths that is reaching overload capacity to prevent the path near overload capacity from having a traffic jam and being overloaded.
 Arad teaches except any path of the set of paths that is reaching overload capacity to prevent the path near overload capacity from having a traffic jam and being overloaded. (Arad [0027] [0028 ] a goal is to keep the high reliability path operating at or near capacity, thus unpredictable reliability path is used only for low priority data flows as a "best efforts" attempt to provide transport without dropping the flows, the path selection  logic implements prioritization with respect to the flows routed over the unpredictable reliability path  to address congestion experienced with respect to this link e.g., determining which flows are to be dropped when both the high reliability path  and unpredictable reliability path  are congested).
 

Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip, Thubert  and further in view of  Krishnaswamy  et al. (US Pub: 20110170406) hereinafter Krishnaswamy

As to claim 16. The combination of Philip and Thubert does not teach wherein the shortest path is determined by least distance.  
Krishnaswamy teaches wherein the shortest path is determined by least distance.  (Krishnaswamy [0026] Physical layer determinations of the optimal flow path or shortest path can be based on network cost and/or metrics values that are preassigned between nodes (e.g., network elements) of the network 101 based on factors such as physical distance between nodes and other factors that determine normal latency between nodes)

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krishnaswamy with the teaching of Philip and Thubert because Krishnaswamy teaches that determining shortest path would allow reroute traffic along a different path to achieve the same final destination as originally planned.(Krishnaswamy [0026])
Claims 17-20 are interpreted and rejected for the same reasons as set forth in claim 16.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413